Motion for a stay granted and the trial of the probate proceedings in the Surrogate’s Court, New York County, is stayed pending the hearing and determination of the appeals on condition that the appellants serve and file their appellants’ points on or before May 27, 1960, with notice of argument for June 7, 1960, said appeals to be argued or submitted when reached. Respondent’s points are to be served and filed on or before June 3, 1960. Concur ■ — ■ Botein, P. J., Breitel, McNally, Stevens and Noonan, JJ.